Citation Nr: 0325195	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  02-18 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a permanent and total disability evaluation 
for nonservice-connected pension purposes.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K . L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to August 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefit sought on appeal.  
The veteran perfected an appeal of that decision.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, obtained all relevant evidence 
designated by the veteran, and provided him a VA examination 
in order to assist him in substantiating his claim for VA 
compensation benefits.

2.  The manifestations of the veteran's disabilities, 
including degenerative disc disease of the lumbosacral spine 
and tendonitis and bursitis of the shoulders, do not meet the 
criteria for a combined 100 percent schedular disability 
rating.

3.  The veteran's disabilities do not preclude him from 
securing and maintaining substantially gainful employment 
consistent with his age, education, and occupational history.


CONCLUSION OF LAW

The requirements for a permanent and total disability rating 
for nonservice-connected pension purposes have not been met.  
38 U.S.C.A. §§ 1155, 1502, 1521, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 3.340, 4.16, 4.17 (2002).




(continued on next page)

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the law and regulation apply to the veteran's 
claim.  See, in general, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002)); Dyment 
v. Principi, 287 F.3d 1377, 1385 (Fed. Cir. 2002); 38 C.F.R. 
§ 3.159 (2002).  The Board further finds that development of 
the issue on appeal has proceeded in accordance with the law 
and regulation.  

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

In an October 2001 notice the RO informed the veteran of the 
provisions of the VCAA, the specific evidence required to 
establish entitlement to a permanent and total disability 
rating, and the relative obligations of the veteran and VA in 
developing the evidence required to substantiate his claim.  
The RO instructed him to identify any evidence that was 
relevant to his claim, and to provide signed authorizations 
for each medical care provider so that VA could obtain that 
evidence on his behalf.  The RO informed him that although VA 
would make reasonable efforts to obtain the evidence he 
identified, it was ultimately his responsibility to provide 
the evidence in support of his claim.

The RO provided the veteran a statement of the case in July 
2002, in which the RO informed him of the regulatory 
requirements for establishing a permanent and total 
disability rating, and the rationale for determining that the 
evidence he had then submitted did not show that those 
requirements were met.  

The Board notes that in the October 2001 notice the RO 
instructed the veteran to submit the requested information 
and/or evidence within 30 days of the notice.  
In Paralyzed Veterans of America, et. al., v. Secretary of 
Veterans Affairs, No. 02-7007,-7008,-7009,-7010, slip op. at 
18 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 3.159(b)(1), which allowed the RO to adjudicate 
the claim based on the evidence of record at the end of the 
30 day period.  In the October 2001 notice the RO also 
informed the veteran, however, that he had up to one year 
following the notice to submit such evidence.  In addition, 
in an April 2003 letter the RO informed the veteran that his 
case was being sent to the Board and that he had 90 days (or 
over one year after October 2001) to submit additional 
evidence.  He did not submit any additional evidence.

More than one year has expired since the veteran was notified 
of the evidence needed to substantiate his claim in October 
2001.  He has been accorded additional opportunity to submit 
evidence and argument and has not indicated that he has any 
additional evidence to submit.  The Board finds, therefore, 
that he has not been prejudiced by the reference in the 
October 2001 notice to the 30-day response period, and that 
VA has fulfilled its obligation to inform the veteran of the 
evidence needed to substantiate his claim.  

Duty to Assist

The statute and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  38 C.F.R. 
§ 3.159(c) (2002).  

The RO has obtained all of the private medical records 
identified by the veteran, and provided him a VA medical 
examination in June 2002.  The veteran also provided 
testimony at a hearing before the undersigned in March 2003.  
The veteran has been accorded the opportunity to present 
evidence and argument, and has done so.  He has not indicated 
the existence of any other evidence that is relevant to his 
appeal.  The Board concludes that all relevant data has been 
obtained for determining the merits of the veteran's claim 
and that no reasonable possibility exists that any further 
assistance would aid him in substantiating his claim.  See 
38 U.S.C.A. § 5103A(a)(2) (West 2002); Paralyzed Veterans of 
America, et. al., No. 02-7007,-7008,-7009,-7010, slip op. at 
39; 38 C.F.R. § 3.159(d) (2002).

Factual Background

The veteran filed his application for pension in August 2001, 
at which time he asserted that S1 radiculopathy and a 
disintegrating bulging disk prevented him from working.  He 
listed January 18, 2001, as the day the disability began.  He 
indicated that he was not then currently employed and that he 
last worked in March 2001 as a delivery route driver.  He 
reported having completed one year of college, and did not 
report having received any other training or experience.  He 
listed Uniservice, Incorporated, as his employer from March 
1999 to July 2001, where he worked as a route driver and 
salesperson.  He further indicated that he lost five or more 
months from work and made $23,750.49 annually.  He also 
reported that he was then receiving $230.00 per week in 
unemployment compensation.

Medical records from St. Joseph Hospital dated between 1999 
and 2001 show that he injured his head and neck at work in 
June 1999, with a resulting mild cervical strain; that he 
fell at work in August 1999 and injured his back and right 
elbow; and that he injured his left knee in August 2000, 
resulting in a diagnosis of a contusion and ligament strain.  
He received physical therapy for the left knee until October 
2000.  He again incurred injuries to his back and left 
shoulder in January 2001 when falling down some steps, which 
were assessed as musculoskeletal low back pain and a shoulder 
strain.  He again injured the low back in September 2001.  
The medical records indicate that he was employed by 
Uniservice, Incorporated, until September 2001, and by First 
Data Resources beginning in September 2001.  

Private medical records from the Clarkson Hospital-University 
Hospital dated in March 2001 show that he was in no acute 
distress with S1 radiculopathy on the left.  

In a June 2001 medical report, which was apparently completed 
in conjunction with the veteran's claim for workers' 
compensation benefits, R.J.S., M.D., stated that a magnetic 
resonance imaging (MRI) revealed mild foraminal narrowing at 
L4-L5 and L5-S1.  The physician also stated that an 
electromyography (EMG) study had shown myotomal changes at L5 
on the left, and that physical examinations were 
unremarkable, in that the veteran demonstrated normal 
strength and reflexes.  Dr. R.J.S. concluded by stating that 
"[i]t is my impression that [the veteran] most likely will 
be able to continue working with this condition...."

An October 2001 letter to the veteran from the University of 
Nebraska Medical Center indicates that his back complaints 
had been diagnosed as degenerative arthritis and low back 
pain.  The letter shows that he had a back brace to limit his 
range of motion when twisting and bending at work, and that 
he was able to sit for unlimited periods.  

Medical reports in October 2001, apparently from the 
veteran's employer, indicate that he was given permanent 
restrictions in his employment due to persistent back pain.  
He was limited to lifting no more than 20 pounds, lifting no 
more than 10 pounds from the floor, and from frequent bending 
or stooping.  He could also stand and walk up to 30 minutes 
an hour.  His work status was listed as modified work and not 
totally disabled.

A November 2001 Request for Leave of Absence reveals that the 
veteran requested leave as of October 2001 with no expected 
return date.  A VA Form 21-527, Income Net Worth and 
Employment Statement, filed by the veteran in February 2002, 
shows that he had been employed by Uniservice, Incorporated, 
for twelve months with no time lost from work.  He also 
reported that he worked at First Data Resources for one month 
and was currently on a leave of absence, as noted above.

In his February 2002 notice of disagreement and April 2002 
substantive appeal the veteran stated that he had stopped 
working in March 2001, and had then worked three to four 
weeks in September 2001.  He was then on a leave of absence 
from First Data Resources due to back pain, and his employer 
was trying to find work that he could do with the 
restrictions he had been given.  He also asserted that no 
employer would hire him, given his restrictions.

The RO provided the veteran a VA medical examination in June 
2002.  During the examination he reported that he was no 
longer on a leave of absence from work and that he was then 
performing sedentary work in a mailroom.  He did, however, 
complain of daily pain, stiffness, and weakness in the low 
back, which limited his activities.  The examiner referenced 
the March 2001 MRI report documenting the low back pathology.  
On examination the veteran's gait and posture were 
unremarkable, he was able to ambulate without any discomfort, 
and he appeared to be in extremely good shape.  There was 
mild tenderness over the mid to low lumbar spine, deep tendon 
reflexes were 2+/4 in both lower extremities, and he was able 
to move all four extremities without difficulty.  The range 
of motion of the back was 90 degrees of flexion, extension to 
20 degrees, lateral flexion to 20 degrees bilaterally, and 
rotation to 20 degrees bilaterally, with mild to moderate 
pain.  The examination resulted in diagnoses of chronic 
mechanical back strain, S1 radiculopathy, foraminal narrowing 
at L4-5 and L5-S1, and episodes of tendonitis and bursitis in 
both shoulders.  The examiner provided the opinion that the 
veteran was able to engage in sedentary employment, although 
limited due to back and shoulder pain.

The veteran presented testimony before the undersigned in 
March 2003.  He testified that he had applied for disability 
benefits from the Social Security Administration, but that he 
had not received a decision and that he had been denied 
workers' compensation benefits from his employer.  He further 
testified that he worked 40 hours per week and made $600 to 
$700 dollars every two weeks, and that he had been performing 
mandatory overtime.  He stated that he had never been told 
not to work, and that he could perform sedentary employment.

Relevant Laws and Regulations

Nonservice-connected pension is payable to any veteran who 
served at least 90 days during a period of war who is 
permanently and totally disabled from disability that is not 
the result of his own willful misconduct.  38 U.S.C.A. § 1521 
(West 2002).  A veteran is considered to be permanently and 
totally disabled if he is suffering from a disability or 
combination of disabilities that are sufficient to prevent 
the average person from following a substantially gainful 
occupation, that is reasonably certain to continue throughout 
his life, or if he is in fact unemployable as a result of 
disability or disabilities that are reasonably certain to 
continue throughout his life.  38 U.S.C.A. § 1502 (West 
2002); Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2002).  If the minimum schedular evaluation requires 
residuals and the schedule does not provide a no-percent 
evaluation, a no-percent evaluation is assigned when the 
required residuals are not shown.  38 C.F.R. § 4.31 (2002).

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent rating.  38 C.F.R. 
§ 3.340(a) (2002).  Absent a combined schedular 100 percent 
rating, in order to be considered permanently and totally 
disabled the veteran must be unemployable due to one 
disability rated at 60 percent or higher; or two or more 
disabilities, with one disability rated at 40 percent or 
higher and the combined rating is 70 percent or higher.  
38 C.F.R. §§ 4.16, 4.17 (2002).

Marginal employment shall not be considered substantially 
gainful employment.  Marginal employment generally shall be 
deemed to exist when a veteran's earned annual income does 
not exceed the amount established by the United States 
Department of Commerce, Bureau of the Census, as the poverty 
threshold for one person.  Marginal employment may be found 
to exist if the veteran is working in a protected 
environment, such as a family business or sheltered workshop; 
or as a self-employed person receiving less than half the 
usual remuneration for that work.  38 C.F.R. §§ 4.16(a), 
4.17(a) (2002). 

Permanence of total disability will be taken to exist when 
such impairment is reasonably certain to continue throughout 
the life of the disabled person.  Diseases and injuries of 
long standing which are actually totally incapacitating will 
be regarded as permanently and totally disabling when the 
probability of permanent improvement under treatment is 
remote.  The age of the disabled person may be considered in 
determining permanence.  38 C.F.R. § 3.340(b) (2002).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  When there is an approximate balance 
of positive and negative evidence regarding the merits of a 
material issue, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3 (2002).  The Federal Circuit has held 
that "when the positive and negative evidence relating to a 
veteran's claim are in 'approximate balance,' thereby 
creating a 'reasonable doubt' as to the merits of his or her 
claim, the veteran must prevail."  Ortiz v. Principi, 
274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

Analysis

Based on a review of the evidence of record, the Board finds 
that the veteran is not shown to be prevented from following 
a substantially gainful occupation due to disability.  His 
disabilities include degenerative disc disease of the lumbar 
spine, and episodes of tendonitis and bursitis in the 
shoulders.  The maximum schedular rating available for 
degenerative disc disease is 60 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  

Bursitis and tenosynovitis are rated as degenerative 
arthritis, which is evaluated based on limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5109, and 5024 
(2002).  In order to show entitlement to a compensable rating 
based on limitation of motion of the shoulders, the evidence 
would have to show that the motion of either shoulder is 
limited to shoulder level.  38 C.F.R. § 4.71a, Diagnostic 
Code 5201.  Examination in June 2002 revealed no 
abnormalities in the shoulders, and the veteran was able to 
move all four extremities without difficulty.  Because the 
requirements for a compensable rating for tendonitis or 
bursitis in the shoulders are not met, the schedular rating 
for the bilateral shoulder disability would be zero percent.  
38 C.F.R. § 4.31 (2002).  The veteran does not, therefore, 
qualify for a combined 100 percent schedular rating (his 
maximum schedular rating would be the 60 percent rating 
assigned for the degenerative disc disease).

In addition to not meeting the criteria for a 100 percent 
schedular rating, the evidence shows that the veteran is not 
prevented from following substantially gainful employment due 
to disability.

While the veteran has stated that he is only working because 
he must, the fact remains that he is currently employed and 
earns $600 to $700 every two weeks or $15,600 to $18,200 
annually.  His earnings are more than marginal, in that he is 
not self-employed, he does not work in a protected 
environment, and he earns more than the poverty threshold for 
one person, which is $9,039.  See Poverty Threshold, 67 Fed. 
Reg. 71,232 (Nov. 29, 2002).

In summary, the evidence shows that the veteran's 
disabilities do not qualify for a 100 percent schedular 
disability rating.  In addition, he is not shown to be 
prevented from following substantially gainful employment due 
to disability.  For these reasons the Board finds that the 
criteria for a permanent and total disability rating are not 
met, and that the preponderance of the evidence is against 
the claim of entitlement to such a rating.


ORDER

The claim of entitlement to a permanent and total disability 
rating for nonservice-connected pension purposes is denied.




		
	N. W. FABIAN
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

